Title: From Thomas Jefferson to Samuel Harrison Smith, 2 March 1808
From: Jefferson, Thomas
To: Smith, Samuel Harrison


                  
                     Mar. 2. 08.
                  
                  Th:J. presents his compliments to mr Smith & considering it as rendering an essential service to the nation to fix them in the defensive system of gunboats, and draw them off from the offensive one of a navy, submits to him the propriety of publishing the Copenhagen article of the within paper, inclosed in crotchets. 
               